Citation Nr: 0932423	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back pain, status post non-displaced transverse fracture at 
L4 with degenerative changes, prior to June 6, 2006. 

2.  Entitlement to a rating in excess of 40 percent for low 
back pain, status post non-displaced transverse fracture at 
L4 with intervertebral disc syndrome, from June 6, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to July 
1983.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2005 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
denied the Veteran's claim of entitlement to a rating in 
excess of 20 percent for low back pain, status post non-
displaced transverse fracture at L4 with degenerative 
changes.  The Veteran perfected a timely appeal to that 
decision.  

The Veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in May 2006.  
A transcript of that hearing is of record.  Subsequently, in 
an October 2006 rating action, the RO increased the 
evaluation for low back pain, status post non-displaced 
transverse fracture at L4 with degenerative changes, from 20 
percent to 40 percent, effective June 6, 2006.  Since this is 
not the highest possible rating available under the rating 
schedule for this disability, and the Veteran has not 
indicated that he is content with this rating, the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

On July 20, 2009, the Veteran testified at a Board hearing.  
A transcript of the hearing is of record.  At the hearing, 
the Veteran submitted additional evidence along with a waiver 
of initial review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (c) (2008).  



FINDINGS OF FACT

1.  Prior to June 6, 2006, the Veteran's low back pain, 
status post non-displaced transverse fracture at L4 with 
degenerative changes, was manifested by some painful 
limitation of motion with tenderness and spasm in the lower 
back; his remaining functional range of motion was better 
than 30 degrees of flexion.  

2.  Prior to June 6, 2006, the Veteran's low back pain, 
status post non-displaced transverse fracture at L4 with 
degenerative changes, was not productive of ankylosis, or 
incapacitating episodes having a total duration of at least 
four weeks during any 12 month period.  Bedrest had not been 
prescribed.  

3.  Beginning June 6, 2006, the Veteran's low back pain, 
status post non-displaced transverse fracture at L4 with 
degenerative changes, is not manifested by unfavorable 
ankylosis of the entire thoracolumbar spine.  

4.  Beginning June 6, 2006, the Veteran's low back pain, 
status post non-displaced transverse fracture at L4 with 
degenerative changes, is not manifested by incapacitating 
episodes having a total duration of at least six weeks during 
a 12-month period.  Bedrest has not been prescribed.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back pain, status post non-displaced transverse fracture at 
L4 with degenerative changes, prior to June 6, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 4.1-4.10, 
4.71a, Diagnostic Code 5242 (2008).  

2.  The criteria for a rating in excess of 40 percent for low 
back pain, status post non-displaced transverse fracture at 
L4 with degenerative changes, from June 6, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 
4.71a, Diagnostic Code 5242 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of 
letters dated in February and April 2005 from the RO to the 
Veteran which was issued prior to the RO decision in July 
2005.  An additional letter was issued in August 2005.  Those 
letters informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The Veteran was 
afforded VA compensation examinations in February 2005, June 
2006 and December 2008.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

Despite initial inadequate notice provided to the Veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in October 2006.  

In the October 2006 letter, the Veteran was informed that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
October 2006 letter also indicated that, in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  Another letter was issued in July 2008, which 
specifically informed the Veteran that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  Therefore, the Veteran 
has been provided with all necessary notice regarding his 
claim for an increased rating.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran was afforded 
examinations in February 2005, June 2006, and December 2008.  
All examinations were conducted by medical doctors.  The 
reports reflect that the examiners solicited symptoms from 
the Veteran, examined the Veteran, and provided a diagnosis 
consistent with the record.  Therefore, these examinations 
are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008); see also Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to an increased rating for 
low back pain, status post non-displaced transverse fracture 
at L4 with degenerative changes, given that the Veteran has 
offered testimony at a hearing before the Board, given that 
he has been provided all the criteria necessary for 
establishing higher ratings, and considering that the Veteran 
is represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

II.  Factual background.

By a rating action in June 1990, the RO granted service 
connection for low back pain, status post non-displaced 
transverse fracture at L4, evaluated as 10 percent disabling, 
effective from September 22, 1989.  In September 1996, 
pursuant to an August 1996 Board decision, the RO increased 
the evaluation for low back pain, status post non-displaced 
transverse fracture at L4 from 10 percent to 20 percent, 
effective April 30, 1993.  

The Veteran's claim for an increased rating for his low back 
disorder (VA Form 21-4138) was received in January 2005.  
Submitted in support of the claim were VA progress notes 
dated from August 2002 through April 2004.  These records 
show that the Veteran was seen for evaluation of low back 
pain.  

Also submitted in support of the claim was a lay statement 
from the Veteran's wife.  She indicated that the Veteran's 
back has gotten progressively worse over the years.  The 
Veteran's wife noted that he has had to sleep on the floor 
because he is unable to get in or out of the bed due to 
excruciating pain in his back.  She also noted that there are 
times when the Veteran cannot dress himself or get up without 
her help.  She further noted that the Veteran had to quit his 
job because of his inability to work long hours; he is unable 
to perform the simplest tasks.  The Veteran's wife further 
noted that he is unable to perform many physical activities; 
as a result, she has had to accept the fact that their 
physical relationship has essentially ended because it causes 
him such pain to make love.  She maintained that the Veteran 
is no longer able to live a normal life.  

The Veteran was afforded a VA examination in February 2005.  
The Veteran indicated that he has suffered from low back pain 
for the past 28 years; he noted that the pain occurs 10 times 
per day each time lasting up to 1 hour.  He noted that the 
pain travels down to the left leg to the back of the knee.  
The characteristic of the pain was aching in nature, sharp in 
nature, with cramping and spasms.  The severity of the pain 
was described as a 5 on a scale from 1 to 10.  The pain can 
be elicited by physical activity, as well as coughing and 
sneezing; it is relieved by rest and medication.  He stated 
that, at the time of pain, he required by bed rest.  He 
reported extreme rigidness along the spine; he noted that 
muscles "lock up" and must wait was spasms to go away.  He 
related incapacitating episodes as often as 7 times per year, 
lasting 3 to 5 days.  He noted that the physician who 
recommended bed rest was with VA.  The Veteran indicated that 
functional impairment includes not being to move and doing 
nothing at all except lying down and using a heating pad.  He 
noted that the condition resulted in 7 to 10 days lost from 
work per year.  

On examination, it was noted that the Veteran's posture was 
within normal limits.  He had a wide based, non-fluid, and 
shuffling gait.  Examination of the thoracolumbar spine 
revealed no complaints of radiating pain on movement.  Muscle 
spasm was present as the Veteran complained of excruciating 
spasm in the lower back with straight leg raising of only 25 
degrees bilaterally.  Straight leg raising was negative for 
radiculopathy bilaterally.  No tenderness was noted.  There 
was negative straight leg raising on the right.  There was 
negative straight leg raising on the left.  There was no 
ankylosis of the spine.  Range of motion of the lumbar spine 
revealed a forward flexion to 70 degrees, with pain occurring 
at 60 degrees; extension was to 5 degrees, with pain 
occurring at 0 degrees; right and left lateral rotation was 
to 30 degrees, with pain occurring at 25 degrees; and 30 
degrees of right and left flexion, with pain occurring at 25 
degrees.  The examiner noted that range of motion of the 
spine was additionally limited by pain, fatigue, weakness, 
and lack of endurance after repetitive use, with pain having 
the major functional impact.  It is not additionally limited 
by incoordination.  There were signs of intervertebral disc 
syndrome and chronic and permanent nerve root involvement.  
X-ray report showed degenerative arthritis; and there was 
mild degenerative disc disease at L1-2 and L4-5 levels.  The 
pertinent diagnosis was low back condition, status post non-
displaced transverse fracture at L4.  

VA Progress notes dated from July 2005 through November 2005 
show that the Veteran received ongoing clinical evaluation 
and treatment for chronic low back pain.  The Veteran was 
seen in July 2005 to establish care with his primary care 
physician; at that time, he indicated that the back pain was 
worse with bending at the waist or lifting items.  
Examination of the lower back revealed tenderness with 
palpation.  Straight leg raising was positive.  The 
assessment was chronic low back pain with exacerbation.  An 
MRI of the lumbar spine, dated in November 2005, revealed 
mild multilevel degenerative changes in the lumbar spinal 
vertebrae and discs consistent of posterior disc bulges, 
anterior osteophyte formation, facet joint hypertrophy, and 
ligamentous hypertrophy.  

At his personal hearing in May 2006, the Veteran indicated 
that his back pain has increased in severity.  The Veteran 
stated that he was currently taking Valium for muscle spasms; 
he was also taking Difusinal, Antiprox and many other pain 
medications.  The Veteran indicated that he also uses a 
heating pad every night and during the day.  The Veteran 
testified that he sleeps on the floor quite often because he 
can't get up in the bed.  He stated that he has difficulty 
bending.  The Veteran noted that the severity of his back 
pain is a 6.  The Veteran indicated that he has spasms in the 
lower back; he also has numbness in the lower extremities.  
The Veteran reported that he was incapacitated for 60 days in 
the past year, to the point where he was unable to get out of 
bed; he stated that the pain was so bad that he was unable to 
drive or even walk.  

Received in May 2006 was a statement from a manager at PITCO, 
INC., where the Veteran was employed during the period from 
September 1999 until August 2001.  It was noted that the 
Veteran was rehired in November 2003 and was dismissed in 
September 2004 due to his many absences from work.  The 
manager stated that although the Veteran was a good employee 
and had a pleasant personality, their work demands and 
customer requirements make it necessary for all employees to 
be at work each day due to time constraints on many of their 
projects.  The manager noted that the Veteran had to leave 
work on several occasions due to his back pain. He further 
noted that the Veteran missed an average of 5 days of work 
each month due to his back problems, and this simply could 
not be accepted any longer.  He stated that the Veteran's 
dismissal was in no way due to his work performance, it was 
simply due to his many understandable but unacceptable 
absences from work.  

On the occasion of a VA examination in June 2006, the Veteran 
stated that he has persistent pain that is localized to the 
lumbar spine; he pain was described as a deep dull achy pain 
with spasms and intermittent sharp component.  The pain 
fluctuated in intensity from 6 to 10; he stated that the pain 
was a 6 approximately 95 percent of the time.  The Veteran 
indicated that he experiences an excruciating and completely 
incapacitating pain episode approximately once a few years.  
He stated that he experiences those episodes six times since 
the initiation of low back pain.  He noted that those 
episodes in general last up to 14 days.  The Veteran stated 
that he experiences a severe pain episode that does permit 
some function approximately 3 to 4 days a month.  The Veteran 
also reported radicular symptoms in the lower extremities 
associated with the severe low back pain episodes.  He 
reported numbness and tingling, as well as mild weakness, 
along with the radicular pain in the lower extremities.  
There was no associated bowel, bladder, or sexual 
dysfunction.  According to the Veteran, coughing, sneezing, 
etc. exacerbates the pain; he stated that he avoids bending 
or heavy lifting since they are likely to exacerbate the 
pain.  Sitting for more than 30 minutes or standing for 
longer than 20-30 minutes also exacerbates the pain.  Walking 
for more than a block intensifies the pain; however, the 
Veteran is able to ambulate unassisted.  The Veteran stated 
that he is able to perform all activities of daily living 
independently but it takes him longer to perform the tasks.  

On examination of the spine, no obvious bony deformities or 
abnormalities of curvature was noted.  There was mild diffuse 
tenderness along the lumbar paraspinal region.  There was no 
significant palpable paravertebral spasm.  Range of motion in 
the lumbar spine revealed flexion to 10 degrees, extension to 
5 degrees, and lateral flexion to 10 degrees, bilaterally.  
The Veteran reported severe pain on attempted range of motion 
testing, and hence the limitation.  Passive range of motion 
was not attempted secondary to the Veteran's refusal (fear of 
pain exacerbation).  Rotational movements were not performed.  
Straight leg raising could not be adequately tested.  An MRI 
of the lumbar spine, performed in November 2005, revealed 
mild multilevel degenerative changes in the lumbar spine.  
The impression was chronic post-traumatic low back pain with 
bilateral lower extremity radicular symptoms but no definite 
clinical evidence of significant radiculopathy or myelopathy.  
The Veteran stated that he is unable to hold a steady job 
secondary to his symptoms.  

VA progress notes dated from March 2007 through November 2007 
shows that the Veteran received ongoing clinical evaluation 
and treatment for his low back disorder.  During a follow up 
evaluation in March 2007, the Veteran indicated that he 
continued to have low back pain which radiates down the right 
leg.  Examination revealed tenderness across the lower back.  
Straight leg raising was positive.  In an addendum, dated in 
August 2007, it was noted that an MRI of the lumbar spine 
revealed "tiny disc herniations" and "mild degenerative 
discs" at several levels.  The Veteran was seen at an 
emergency room in November 2007 with complaints of back pain; 
he stated that his back had worsened and he was out of his 
medications for pain.  It was noted that he had a normal 
gait.  The assessment was low back pain.  

The Veteran was afforded another VA examination in December 
2008.  At that time, he complained of chronic back pain and 
leg numbness.  There was no history of hospitalization.  The 
Veteran reported a dull pain in the lower back; he also 
reported problems with stiffness and spasms in the back.  The 
Veteran indicated that he has pain on a daily basis, and it 
lasts for hours; he described the pain as sharp and noted 
that it radiates into his hips and legs.  The Veteran 
reported having flare-ups every 2 to 3 weeks, each lasting 1 
to 2 days.  The Veteran noted that his back is aggravated by 
bending, prolonged standing, walking and changes in the 
weather; it is alleviated by rest and medication.  He uses a 
cane and is unable to walk more than a few yards.  It was 
noted that the back pain causes moderate functional 
impairment.  

On examination, it was noted that the spine was fixed in a 
flexed position.  His gait was ataxic.  There was no 
ankylosis in the cervical or thoracolumbar spine.  There was 
no atrophy, spasms, guarding, or pain with motion of the 
cervical spine.  There was tenderness on palpation.  Range of 
motion in the lumbar spine revealed flexion to 30 degrees, 
extension to 10 degrees, left lateral flexion to 10 degrees, 
right lateral flexion to 10 degrees, and rotation to 10 
degrees bilaterally.  There was evidence of pain on active 
motion.  The examiner noted that there was no additional loss 
of motion with repetitive use of the lumbar spine.  Lasegue's 
sign was negative.  MRI of the lumbar spine revealed tiny 
disc herniations at L1-2, mild degenerative disc desiccation 
at several levels, and annular tear at L3-4 without 
associated disc herniation.  It was noted that the Veteran 
retired in 2005 and was not currently employed.  The 
diagnosis was mild degenerative disc disease of the lumbar 
spine with evidence of radiculopathy; and history of non-
displaced transverse fracture at L4.  The examiner indicated 
that the Veteran had low back pain status post non-displaced 
transverse fracture at L4 with intervertebral disc syndrome.  

At his personal hearing in July 2009, the Veteran indicated 
that doctors have only prescribed medications for spasms and 
pain in the lower back; he stated that no doctor has ever 
prescribed physical therapy.  The Veteran testified that he 
would not be able to function without the medications.  The 
Veteran related that, on the day of the hearing, he was in a 
lot of pain; he stated that he had constant spasms and 
stiffness in the lower back.  The Veteran indicated that he 
also had severe pain and numbness in his legs and arms.  The 
Veteran reported that the back pain can sometimes last 
anywhere from one week and beyond; it is relieved by using a 
heating pad.  The Veteran indicated that he was rushed to the 
emergency room because of back spasms.  The Veteran related 
that he does not have a social life because of his inability 
to move and get out due to his back pain.  It was observed 
that the Veteran was using crutches; he noted that he is 
unable to rise without the use of the crutches.  The Veteran 
indicated that his wife has to help him get dressed; and he 
is unable to perform any household chores due to his back 
pain.  He stated that the back pain was an 8 on a scale from 
1 to 10.  The Veteran related that he stopped working in July 
2007; he stated that, before then, he had lost quite a few 
jobs because of his back problems.  The Veteran indicated 
that he gets his treatment mainly at the VA.  


III.  Legal Analysis-Increased Rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the Veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  In all cases, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board also notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The Veteran's service-connected lumbar spine disability is 
rated under 38 C.F.R. § 4.71a, DC 5242 (2008), for 
degenerative arthritis of the spine.  The Board notes that, 
in order to afford the Veteran the highest possible 
disability rating, his lumbar spine disability will be 
evaluated under all potentially applicable diagnostic codes, 
including those that evaluate degenerative arthritis.  

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40.  

Diseases and injuries to the spine are to be evaluated under 
Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................................................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine....................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................... 
..............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis....................................................2
0

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height....................................................... 
..10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

(i).  A rating in excess of 20 percent prior to June 6, 2006.

The Veteran has been assigned a 20 percent evaluation for his 
back disability prior to June 6, 2006.  This evaluation 
contemplates forward flexion greater than 30 degrees or a 
combined range of motion not greater than 120 degrees.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of flexion to 30 degrees 
or less due to such factors as limitation of motion, pain on 
motion, weakness, or excess fatigability.  See DeLuca.  

Based on a review of the record, the Board finds that the 
Veteran does not demonstrate the criteria necessary for an 
evaluation in excess of 20 percent for his low back disorder 
during the period prior to June 6, 2006.  Specifically, the 
Veteran has never demonstrated flexion of his thoracolumbar 
spine limited to 30 degrees or less.  At most, upon VA 
examination in February 2005, the Veteran's forward flexion 
was shown to be limited to 70 degrees.  Even considering the 
effects of pain on use, the Veteran's forward flexion was not 
shown to be functionally limited to 30 degrees.  See DeLuca.  
In fact, during the February 2005 VA examination, the 
examiner noted that flexion was limited to 60 degrees due to 
pain.  The Board has considered the lay and medical evidence.  
However, the Veteran does not describe the functional 
equivalent of limitation of flexion to 30 degrees or less.  
In addition, there is no evidence that he was diagnosed with 
ankylosis of the thoracolumbar spine or complained of an 
inability to move his spine during the period prior to June 
6, 2006.  The February 2005 VA examination specifically noted 
that there was no ankylosis of the spine.  And, in July 2005, 
while the Veteran reported pain with bending and lifting 
objects, there was no indication that he was unable to move 
his spine.  Therefore, an increase to a 40 percent disability 
rating is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  

With regard to intervertebral disc syndrome, the Veteran must 
demonstrate incapacitating episodes lasting a total duration 
of at least four weeks during the past twelve months to 
warrant an increased rating.  In February 2005, the Veteran 
reported incapacitating episodes as often as 7 times per 
year, lasting 3 to 5 days.  He related that he had lost 7 to 
10 days of work each year.  And, while the Veteran reported 
that he had been prescribed bed rest, there is no competent 
and probative evidence of record showing the Veteran had 
incapacitating episodes during the period in question, with 
bed rest that was prescribed by a physician.  Therefore, the 
Board finds that these rating criteria will not provide the 
Veteran with a rating in excess of 20 percent for his low 
back pain, status post non-displaced transverse fracture at 
L4 prior to June 6, 2006.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  In this case, the Board finds no other provision 
upon which to assign a higher rating.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1) for this period; 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  The Veteran was employed until July 2007, 
although it is acknowledged that the veteran missed work due 
to his service-connected disability.  Likewise, he was 
terminated from one position due to failing to appear for 
work.  While such consideration has been given to the effect 
his disability had on his employment prior to June 2006, VA's 
General Counsel has noted "mere assertions or evidence that 
a disability interferes with employment" is not enough to 
warrant extra-schedular consideration.  Rather, consideration 
of an extra-schedular rating under 3.321(b)(1) is only 
warranted where there is evidence that the disability picture 
presented by the veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the Veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VA O.G.C. Prec. 
Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such a 
showing has not been made in this case.  Likewise, there is 
no evidence of record showing that the Veteran has been 
frequently hospitalized due to his lumbar spine disability.  
Accordingly, the Board finds that 38 C.F.R. § 3.321 is 
inapplicable.

(ii).  Rating in excess of 40 percent from June 6, 2006.

As noted above, the Veteran may receive a 60 percent 
disability rating by showing that he suffered incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  The Veteran has not reported any 
such problem; in fact, during the June 2006 VA examination, 
the Veteran indicated that he experienced an excruciating 
pain episode approximately once every few years.  More 
recently, during the VA examination in December 2008, the 
Veteran indicated that he had had 3 to 4 incapacitating 
episodes in the past 12 months, each lasting 2 days.  
Clearly, the VA medical examinations of record do not reflect 
the incurrence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  At 
no time has bed rest been prescribed by a physician.  Thus, a 
60 percent disability rating is not warranted under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  

Under the general rating formula for diseases of the spine, a 
disability rating in excess of 40 percent is also not 
warranted.  Specifically, a 40 percent disability is 
currently assigned to the Veteran's lumbar spine disability 
as the objective medical evidence reflects that forward 
flexion of the thoracolumbar spine is 30 degrees or less.  
Upon review of the objective findings of record, there has 
never been any finding of unfavorable ankylosis of the entire 
thoracolumbar spine.  Thus, a 50 percent disability rating is 
not warranted for the Veteran's lumbar spine disability.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain, throughout the 
time period.  See also Deluca v. Brown, 8 Vet. App. 202, 206 
(1995).  In this regard, the Veteran testified that his wife 
has to help him get dressed; and he is unable to perform any 
household chores due to his back pain.  The Veteran related 
that he stopped working in July 2007; he stated that, before 
then, he had lost quite a few jobs because of his back 
problems.  In June 2006, the Veteran stated that he avoids 
bending or heavy lifting since they are likely to exacerbate 
the pain.  Sitting for more than 30 minutes or standing for 
longer than 20-30 minutes also exacerbates the pain.  Walking 
for more than a block intensifies the pain; however, the 
Veteran is able to ambulate unassisted.  The Veteran stated 
that he is able to perform all activities of daily living 
independently but it takes him longer to perform the tasks.  
The examination showed that the Veteran flexed to 10 degrees, 
and extended to 5 degrees.  The examiner noted that joint 
function was additionally limited by pain, fatigue, weakness, 
and lack of endurance.  Consequently, flexion is functionally 
limited to less than 30 degrees.  See id.; 38 C.F.R. §§ 4.40, 
4.45.  It is not disputed that the Veteran has pain on 
motion, but the Board finds that the currently assigned 40 
percent disability rating adequately compensates him for his 
pain and functional loss of motion in this case.  

The Board does note that the RO has separately evaluated 
neurologic deficit of the Veteran's lower extremities.  The 
Veteran has not questioned this determination, and such 
issues are not in appellate status.  

As noted, the Veteran last worked in July 2007.  The Board 
notes that the Veteran is in receipt of a total disability 
evaluation due to service-connected disabilities (TDIU), 
effective May 19, 2006, which compensates him for his 
unemployability due to his service-connected disabilities for 
the period contemplated from June 2006.  Accordingly, the 
Board finds that 38 C.F.R. § 3.321 is inapplicable.

Again, the Board accepts that the Veteran has functional 
impairment, pain, and pain on motion.  See DeLuca, supra.  
The Board also finds the Veteran's own reports of 
symptomatology to be credible.  However, neither the lay nor 
medical evidence establishes the presence of unfavorable 
ankylosis.  

In summary, for the reasons and bases expressed above, the 
Board finds that the criteria is not met for the assignment 
of a rating in excess of 40 percent rating for low back pain, 
status post non-displaced transverse fracture at L4 with 
degenerative changes from June 6, 2006.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  


ORDER

An evaluation in excess of 20 percent for low back pain, 
status post non-displaced transverse fracture at L4 with 
degenerative changes, prior to June 6, 2006, is denied.  

An evaluation in excess of 40 percent for low back pain, 
status post non-displaced transverse fracture at L4 with 
degenerative changes, from June 6, 2006, is denied.  


____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


